Rattm, J., dissenting: It is difficult for me to see why this case is not covered by the regulations. Section 29.22 (a)-21 (c) (1) appears to govern the situation before us, and I do not understand upon what ground it can be said to be inapplicable. What the majority opinion is in effect doing is to declare the regulations invalid. But as the Supreme Court itself recognized in Helvering v. Clifford, 309 U. S. 331, 334, regulations may be an appropriate guide in disposing of cases in this field. The provisions of the regulations here involved were promulgated as part of a comprehensive attempt to furnish such guidance in cases of this type, and I cannot say that these regulations are inconsistent with the statute. HaRRON, J., agrees with this dissent.